Spom’okd, J.
The Sheriff sues on the bond in his official capacity. If he has authority to receive the money on it, he has the authority to sue, as the defendants executed the bond in favor of the Sheriff. See Buisson v. Hyde, 17 La. 19.
If a transfer to the present plaintiff from his predecessor in office, by whom the bond was taken, were necessary, there is an endorsement which imports such a transfer upon the instrument; and the whole instrument was offered in evidence, without objection on the part of the defendants. Under the ruling of this court in the case of Maxwell v. Kennedy, 10 An. 798, the endorsements must be considered as proved.
Judgment affirmed.